Citation Nr: 0701328	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  01-06 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include arthritis and a status-post total knee 
arthroplasty secondary to a service connected lumbosacral 
strain.

2.  Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain, prior to June 29, 2004, and to a rating 
in excess of 40 percent thereafter.

3.  Entitlement to an effective date earlier than August 26, 
1983, for the award of a 10 percent rating for a lumbosacral 
strain.

4.  Entitlement to an automobile and/or automobile adaptive 
equipment. 


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000, December 2000, and April 
2006 decisions of the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
included a denial of the veteran's claim for secondary 
service connection for a left knee disability.  While the RO 
adjudicated the claim on direct incurrence and secondary 
bases, the veteran limited his claim and appeal to the denial 
of secondary service connection.  See notice of disagreement 
(NOD) received by the RO in February 2001.  

In September 2002, the Board granted a May 3, 1983, effective 
date for the 10 percent rating for the veteran's lumbosacral 
strain.  In January 2004, after undertaking further 
development under the now invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2) (2003), the Board remanded this appeal for 
further development.  

In April 2005, the United States Court of Appeals for 
Veterans Claims (Court) issued an Order, which vacated the 
September 2002 Decision and remanded the case to the Board.  

In November 2002, the veteran had a total arthroplasty of the 
left knee.  In an August 2005 rating decision, the RO granted 
a 40 percent disability rating for the veteran's lumbosacral 
strain, effective from June 29, 2004.  Accordingly, that 
issue is as styled on the first page of this decision.

As will be discussed more fully in the Remand below, the 
April 2005 Court order directed the Board to refer the 
veteran's April 2001 claim for CUE in "August 1956" (sic) 
(November 1956) and August 1959 rating decisions to the RO.  
The former decision granted service connection for a low back 
disability; a zero percent rating was assigned and confirmed 
by the latter rating action.  The Court order also directed 
the Board to consider whether the veteran had raised a claim 
for a total rating based on individual unemployability 
(TDIU).  While a TDIU was granted by the RO in an April 2006 
rating decision, the latter question has not been addressed 
by the RO.  Accordingly, the issue of whether the veteran had 
raised a claim for a TDIU is referred to the RO for 
appropriate action.  

The claims for an increased rating for lumbosacral strain, 
for an earlier effective date for a 10 percent disability 
rating for lumbosacral strain, and for automobile and/or 
adaptive equipment are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's left knee disability was caused or aggravated 
by his service connected low back disability.


CONCLUSION OF LAW

Secondary service connection for a left knee disability, to 
include arthritis and a status-post total knee arthroplasty 
is not warranted.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2006); 71 Fed. Reg. 52744 (2006) (amendment to 38 C.F.R. 
§ 3.310). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim for service connection for a 
left knee disorder, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed the government's duties to assist her.  In July 
2001, March 2004, April 2004, June 2004, and April 2006 
letters, the veteran was notified of the information and 
evidence needed to substantiate and complete the claim 
addressed in this decision.  The veteran was specifically 
informed as to what evidence he was to provide and to what 
evidence VA would attempt to obtain on his behalf.  The Board 
also finds that the veteran was fully notified of the need to 
give VA any evidence pertaining to his claim.  The VA letters 
advised the veteran to let VA know of any information or 
evidence in his possession which would aid in the 
substantiation of his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In Pelegrini II, the Court held, in part, that VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the appealed 
from rating decision the content of the notices provided to 
the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

The veteran was notified in the April 2006 letter of the 
evidence necessary to establish a disability rating and 
effective date of award should his claim be granted, as 
required by recent jurisprudential precedent.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Specifically, a review of the record on appeal 
shows that VA has obtained, or the claimant has provided, all 
of the veteran's service medical records and records from the 
United States Naval Hospital as well as all available and 
identified post-service treatment records including his 
records from the Social Security Administration, his records 
relating to his Workmen's Compensation claim, his treatment 
records from the Loma Linda VA Medical Center, and his 
private treatment records from William A. Callahan Center, 
and R E W, M.D. (Dr. W.) (Initials used to protect the 
veteran's privacy.)  In addition, in April 2005 and June 2005 
medical opinions were obtained by VA as to the origins of his 
current left knee disorder and the veteran was notified that 
no records of his were available from R S L., DIC; D E B, DC; 
J B C, M.D. and S G F, M.D.

As to the duty to provide an examination or medical opinion, 
the Board notes that VA has obtained a very thorough 
examination and medical opinion that specifically addresses 
the secondary service connection question at hand.  Pursuant 
to a Board remand, an opinion based upon an examination and a 
review of the relevant evidence in the claims file was 
obtained.  As explained in more detail below, the opinion, 
once clarified in an addendum and which includes citation to 
the clinical record, is adequate to resolve this appeal.  
There is no further duty to provide an examination or medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Lastly, the Board finds that adjudication of the current 
appeal may go forward without the veteran first being 
provided notice of the recent amendments to 38 C.F.R. § 3.310 
because such is not prejudicial error as these amendments 
essentially codified the Court's holding in Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  See also 38 C.F.R. §§ 19.9, 
19.31 (2006).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal for service 
connection for a left knee disorder at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

The Claim

The veteran contends, in essence, that his left knee 
disability was caused or aggravated by his service connected 
lumbosacral strain.  As noted above, while the RO adjudicated 
the claim on direct incurrence and secondary bases, the 
veteran's claim and his NOD were limited to secondary service 
connection.  Accordingly, the Board's analysis will be 
limited to a secondary service connection claim.

In this regard, service connection may be granted where 
disability is proximately due to or the result of already 
service-connected disability.  38 C.F.R. § 3.310.  
Compensation is payable when service-connected disability has 
aggravated a non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Effective October 10, 
2006, 38 C.F.R. § 3.310 was amended to implement the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, it is the Board's responsibility to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Upon an April 2000 VA examination, a clinician reported that 
it "is as likely as not as likely that the patient's left 
knee (sic) occurred secondary to weakness in 1974 caused by 
the low back problems."




At the April 2005 VA examination, after the veteran reported 
that his service connected lumbosacral strain caused pain to 
radiate down his left leg and this caused his leg to give way 
resulting in a number of falls in which he injured his left 
knee, the clinician stated as follows:

As for his left knee it is as likely as 
not that injuries sustained to his left 
knee due to multiple falls could have led 
to posttraumatic arthritis therefore 
leading to a total knee arthroplasty.  

Since the former physician's opinion was not based upon a 
review of the record and the latter physician's opinion was 
speculative in nature, VA requested an addendum to the latter 
opinion.  In a June 2005 opinion, following a review of the 
relevant medical evidence in the claims file, the physician 
concluded as follows:

. . . I believe that the patient's 
current left knee condition is more 
likely than not related to the trauma to 
the knee [he sustained post-service] such 
as that incident in 1973 when a 600 pound 
flange fell on his leg.  He required 
surgery to treat his knee at that time.  
He refractured his knee in 1975.  He 
suffered another [post-service] fracture 
to his leg apparently in 1978.  All of 
these things, in my opinion, are more 
causative for his current posttraumatic 
arthritis [of the left knee] than any 
back condition.  I believe that 
radiculopathy on the left side could 
cause his knee to go out on him and could 
cause falls.  [Moreover, w]ithout a 
strong history of trauma to that knee I 
would agree that the lumbar strain was 
causative in the left knee, posttraumatic 
arthritis, requiring total knee 
arthroplasty.  However, in light of the 
fact that the patient has had multiple 
large traumatic episodes to the left 
knee, I feel that more weight would have 
to lie on the [post-service] traumatic 
incident[s] and less weight would have to 
lie on the [service connected] back 
injury.  Therefore, I feel it is less 
likely than likely [that the left knee 
arthritis status post total knee 
arthroplasty was] caused by or aggravated 
by his service-connected chronic lumbar 
strain and more likely caused by or 
aggravated by his numerous traumatic 
episodes suffered later.  (Emphasis 
added).

As noted above, the April 2000 opinion is considerably 
weakened by the fact that there is n o indication that it was 
based upon a review of the record.  The April 2005 opinion 
that falls caused by weakening of the left leg could have 
(emphasis added) led to the veteran's post-traumatic 
arthritis is speculative in nature as to whether there is a 
relationship between the veteran's service connected 
lumbosacral strain and his arthritis of the left knee.  See, 
e.g., Dixon v. Derwinski, 3 Vet. App. 261 (1992) (physicians' 
statements that claimed disability "may be," "could be," 
or is "possibly" related to service or a service-connected 
disability sufficient to make claim for service connection 
well-grounded).  

The Board affords more evidentry weight to the opinion 
provided in the June 2005 addendum than those provided in 
April 2000 and April 2005 because it was not speculative in 
nature and it was based upon a review of the relevant 
evidence in the claims file.  The June 2005 opinion made 
specific reference to the medical facts found in the record 
in support of its conclusion.

After considering all of the evidence of record, the Board 
must conclude that the weight of the evidence is against a 
finding that the veteran's service-connected low back 
disability caused or aggravated his left knee disability.  
38 C.F.R. § 3.310; Allen, supra. 

In reaching the above conclusion, the Board has not 
overlooked the appellant's and his attorney's written 
statements to the RO, the personal hearing testimony, the 
statements from the veteran's wife, or the claimant's 
statements to the VA and private physicians.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
opinions relating to the etiology of diseases such as 
arthritis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, these statements regarding the origins of 
his left knee arthritis are not probative evidence as to the 
issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See also, e.g., Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Secondary service connection for a left knee disability, to 
include arthritis and a status-post total knee arthroplasty 
is denied.


REMAND

As noted in the introduction above, the April 2005 Court 
order vacated and remanded the September 2002 Board decision 
because it was issued prior to the RO's adjudication of the 
veteran's April 2001 claim for CUE in "August 1956" (sic) 
("November 1956") and August 1959 rating decisions which 
first granted service connection for lumbosacral strain and 
assigned a noncompensable rating and thereafter confirmed and 
continued that zero percent evaluation.  The Board was 
directed to refer this issue to the RO for its adjudication 
prior to adjudicating the earlier effective date claim.  

The Board finds that the claims for CUE in the 1956 and 1959 
rating decisions that assigned and confirming a zero percent 
rating for the veteran's low back disability and his claim 
for an earlier effective date for the grant of a 10 percent 
rating for lumbosacral strain are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter).  This is because a determination 
regarding the CUE claim could impact the veteran's earlier 
effective date claim.  Accordingly, adjudication of the 
earlier effective date claim must be deferred pending 
adjudication of the CUE claim.

Likewise, as to the current claim for an increased rating for 
lumbosacral strain, the Board finds that it is inextricably 
intertwined with the CUE claim because, if the RO finds CUE 
in either rating decision, the disability rating assigned for 
the veteran's lumbosacral strain dating back to the November 
1956 and/or August 1959 rating decisions could be higher than 
the 10 percent rating that was in effect since from August 
1983 to June 28, 2004, or theoretically higher than the 40 
percent rating in effect from August 29, 2004.  Therefore, 
adjudication of this increased rating claim must also be 
deferred pending adjudication of the CUE claim.  Id. 

As to the claim for entitlement to an increased rating for 
lumbosacral strain, in the August 2005 supplemental statement 
of the case the RO conceded that the veteran's lumbosacral 
strain was ratable as intervertebral disc syndrome.  
Moreover, since September 26, 2003, 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006), provided a separate rating for 
compensable levels of adverse neurological symptomatology 
caused by intervertebral disc syndrome.  Accordingly, on 
remand, the veteran must be afforded a VA neurological 
examination.  38 U.S.C.A. § 5103A(d) (West 2002).  When 
readjudicating the claim, VA should be mindful of the United 
States Court of Appeals for the Federal Circuit's holding in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) relating to 
a change in the rating criteria during the course of an 
appeal.  

As to entitlement to an automobile and/or adaptive equipment, 
in the veteran's April 2006 statement in support of claim he 
expressed disagreement with the April 2006 decision that 
denied this claim.  No further action was taken by the RO.  
Hence, this issue must be remanded to the RO for the issuance 
of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Therefore, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should adjudicate the 
veteran's April 2001 claim for CUE in the 
November 1956 and August 1959 rating 
decisions assigning and confirming a zero 
percent rating for the veteran's service-
connected low back disability.

2.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded a neurological 
examination.  The claims folders should 
be provided to the physician for review 
in conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner should be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, in accordance with the latest 
AMIE worksheet for rating neurological 
disabilities of the lumbar spine, the 
examiner is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
all lumbar spine neurological 
disabilities.  In addition to any other 
information required by the AMIE 
worksheet, the neurological examiner 
should provide an opinion as to whether 
the lumbar spine disability causes 
neuritis or neuralgia in any associated 
nerve in either lower extremity and, if 
so, whether that neuritis or neuralgia is 
best characterized as incomplete and 
mild, incomplete and moderate, incomplete 
and moderately severe, incomplete and 
severe with marked muscle wasting, or 
complete.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8520, 8620, 8720 (2006).  The 
examiner should also note whether the 
veteran has a history of exacerbations of 
low back symptoms or related lower 
extremity symptoms necessitating bedrest 
and, if so the frequency and duration of 
such episodes.

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in accordance with the Court's 
holding in Dingess, supra.  38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.  

4.  After completion of the required 
notice, with consideration of all 
evidence added to the record subsequent 
to the last supplemental statement of the 
case (SSOC), the AMC/RO must readjudicate 
the veteran's remaining claims.  If any 
claim remains denied, the AMC/RO should 
issue an appropriate SSOC and provide the 
veteran an opportunity to respond.  

5.  As to entitlement to an automobile 
and/or adaptive equipment, the RO should 
issue a statement of the case.  If, and 
only if, the veteran files a timely 
substantive appeal, should this issue be 
returned for review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


